Gray, C. J.
Whether we look to the record only, or to the facts found by the judge before whom this petition, was heard, it does not appear that there was a complete election of the petitioner to the office of city clerk; but it does appear that the vote by which he appeared to be elected was immediately declared void, and the convention at once proceeded to another vote, in which all the members took part, resulting in the election of the respondent, and he was accordingly declared to be elected. It was within the lawful power of the convention, at the same meeting, and before the result of the election had been declared, to treat the proceedings already had as irregular and invalid, and to vote anew. The petitioner therefore acquired no right to the office. State v. Foster, 2 Halst. 101. As this view is decisive of the case, it is unnecessary to consider the other objections to the issue of a writ of mandamus.

Petition dismissed.